 


110 HR 4850 IH: Sanctions to Eliminate Products Unsafe to the Public Act of 2007
U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4850 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2007 
Ms. Jackson-Lee of Texas (for herself, Mr. Lewis of Georgia, Ms. Clarke, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Consumer Product Safety Act to increase the civil penalties for certain violations relating to children’s products containing lead. 
 
 
1.Short titleThis Act may be cited as the Sanctions to Eliminate Products Unsafe to the Public Act of 2007 or the STEP UP Act of 2007. 
2.Certification of compliance of children’s products with consumer product safety rules 
(a)Expansion of Certification RequirementSubsection (a) of section 14 of the Consumer Product Safety Act (15 U.S.C. 2063) is amended— 
(1)by redesignating paragraph (2) as paragraph (5); 
(2)in paragraph (1)— 
(A)by striking Every manufacturer and inserting Except as provided in paragraph (2),; and 
(B)by designating the second and third sentences as paragraphs (3) and (4), respectively, and indenting the margin of such paragraphs, as so designated, 2 ems from the left margin; 
(3)by inserting after paragraph (1) the following: 
 
(2)Every manufacturer of a children’s product (and the private labeler of such product if it bears a private label) which is subject to a consumer product safety standard under this Act or a rule under this or any other Act administered by the Commission declaring a consumer product a banned hazardous product shall issue a certificate which shall certify that such product conforms to such consumer product safety standard or is not a banned hazardous product under such rule, and shall specify such consumer product safety standard or such rule.; 
(4)in paragraph (3), as redesignated by paragraph (2)(B), by striking Such certificate shall and inserting A certificate required under this subsection shall; and 
(5)in paragraph (5), as redesignated by paragraph (1)— 
(A)by striking required by paragraph (1) of this subsection and inserting required by paragraph (1) or (2) (as the case may be); and 
(B)by striking requirement under paragraph (1) and inserting requirement under paragraph (1) or (2) (as the case may be). 
(b)Third-Party Certification RequiredSubsection 14(b) of the Consumer Product Safety Act (15 U.S.C. 2063(b)) is amended— 
(1)by striking The Commission may and inserting (1) The Commission may; 
(2)by designating the second sentence as paragraph (2) and indenting the margin of such paragraph, as so designated, 2 ems from the left margin; 
(3)in paragraph (2), as so designated, by striking Any test or and inserting Except as provided in paragraph (3), any test or; and 
(4)by adding at the end the following: 
 
(3)In the case of a children’s product, any test or testing program on the basis of which a certificate is issued under subsection (a)(2) shall be conducted by a nongovernmental independent third party qualified to perform such tests or testing programs.. 
(c)Definition of Children’s Products and Independent Third PartySection 14 of the Consumer Product Safety Act (15 U.S.C. 2063) is amended by adding at the end the following: 
 
(d)DefinitionsIn this section the following definitions apply: 
(1)Children’s productThe term children’s product means a toy or other article intended for use by a child under 60 months of age that is introduced into the interstate stream of commerce. In determining whether a toy or article is intended for use by a child under 60 months of age, the following factors shall be considered: 
(A)A statement by a manufacturer about the intended use of such toy or article, including a label on such toy or article, if such statement is reasonable. 
(B)The context and manner of the advertising, promotion, and marketing associated with the toy or article. 
(C)Whether the toy or article is commonly recognized by consumers as being intended for use by a child under 60 months of age. 
(D)The Age Determination Guideline issued by the Consumer Product Safety Commission in September 2002 and any subsequent version of such Guideline. 
(2)Independent third partyThe term independent third party, with respect to a testing entity, means an independent testing entity that is physically separate from any manufacturer or private labeler whose product will be tested by such entity, and is not owned, managed, controlled, or directed by such manufacturer or private labeler.. 
(d)Label and CertificationNot later than 180 days after the date of the enactment of this Act, the Consumer Product Safety Commission shall prescribe a rule in accordance with subsection (c) of section 14 of the Consumer Product Safety Act (15 U.S.C. 2063) for children’s products described in subsection (d)(1) of such section, as added by subsection (c) of this section. 
3.Prohibition on imports of children’s products without third-party testing certification Section 17(a) of the Consumer Product Safety Act (15 U.S.C. 2066) is amended— 
(1)in paragraph (4), by striking or at the end; 
(2)in paragraph (5), by striking the period at the end and inserting a semicolon and or; and 
(3)by adding at the end the following: 
 
(6)is a children’s product, as that term is defined in section 14(d), that is not accompanied by a certificate from a third-party verification entity required by section 14(a)(2).. 
4.Civil penalties for children’s products containing leadSection 20(a) of the Consumer Product Safety Act (15 U.S.C. 2069(a)) is amended by adding at the end the following: 
 
(4)Notwithstanding the civil penalties set forth in paragraph (1), if the violations described in such paragraph involve any children’s product (as defined in section 14(d)(1)) that contains lead in violation of an applicable consumer product safety standard, the applicable civil penalty shall be in an amount not to exceed $20,000 for each violation, and a maximum civil penalty not to exceed $10,000,000 for any related series of violations.. 
 
